Citation Nr: 0402789	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1990 to July 1994.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.


REMAND

The record shows that in August 2000, the veteran was 
scheduled to receive VA education benefits under Chapter 
30 of Title 38 of the United States Code (Chapter 30).

In a statement (VA Form 21-4138), received on January 25, 
2001, the veteran requested that the VA stop his Chapter 
30 benefits and start him on benefits under Chapter 31 of 
Title 38 of the United States Code (Chapter 31).  He also 
requested that such actions be retroactive to August 23, 
2000.

The record suggests that the veteran's request was 
approved, but for a period thereafter he received VA 
benefits under both Chapters 30 and 31.  The simultaneous 
receipt of such benefits reportedly resulted in an 
overpayment.

In its March 2002 decision, the RO stated that in a 
letter, dated June 30, 2001, the veteran had been 
notified of the overpayment and that he had 180 days to 
submit a request for waiver of recovery of the 
overpayment.  The RO found, however, that his request for 
waiver had not been received until March 8, 2002.  
Therefore, the RO rejected the veteran's waiver request 
on the basis that he had not made a timely application 
for waiver under 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).  

In his Notice of Disagreement, received in April 2002, 
the veteran questioned how the overpayment could have 
become so large.  In effect, he raised the issue of 
whether the overpayment had been properly created.  That 
aspect of the veteran's claim has not yet been considered 
by the VA.  

The record before the Board consists of the veteran's 
claims file and a "Temp File" containing information 
with respect to the veteran's request for waiver of 
recovery of the overpayment.  Such record does not 
contain a copy of the veteran's March 8, 2002, request 
for waiver of recovery of the overpayment in question.  
It does not appear that the complete records have been 
made available to the Board. 

Finally, there is no indication that the veteran's 
representative, the Texas Veterans Commission, has 
reviewed the record or offered comment with respect to 
the veteran's appeal.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
The following actions are necessary:

1.  If there is a Chapter 30 
education folder in addition to the 
"Temp File" that has been presented 
to the Board, the Chapter 30 should 
also be associated with the record..  

2.  Ensure that the record contains 
all documentation relevant to the 
veteran's appeal, including, at 
least, the following items:

     (A)  a signed written 
certification from the Veterans 
Benefits Administration Debt 
Management Center (DMC) identifying 
the date of dispatch of the notice of 
indebtedness sent to the veteran, 

     (B)  a printout of the Central 
Accounts Receivable Online System 
indicating the date of dispatch of 
DMC's initial notice of indebtedness 
(along with a statement explaining 
the details of the screen), 

     (C) a copy of the type of form 
letter the DMC sent the veteran in 
this case, 

     (D)  and copies of any 
correspondence recived from the 
veteran in response to the DMC's 
notice of the indebtedness (such 
correspondence must include a copy of 
the veteran's letter requesting 
waiver received, according to the 
statement of the case, on March 8, 
2002).  

3.  When complete, forward the record 
to the Houston RO to provide the 
veteran's representative (the Texas 
Veterans Commission) an opportunity 
to review and comment on the case.

3.  Consider whether the overpayment 
was properly created.  The periods 
for which the veteran received 
education and vocational 
rehabilitation payments must be 
documented.

4.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to waiver of recovery of an 
overpayment of Chapter 30 education 
benefits, to include whether the 
overpayment was properly created.  If 
the issues are not resolved to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  The SSOC must include, but 
is not limited to, the law and 
regulations applicable to creation of 
the overpayment.  Thereafter, if in 
order, the case should be returned to 
the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no further action until he is so notified.  It 
must be emphasized, however, that he has the right to 
submit any 
additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).



